Citation Nr: 1020490	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  06-27 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for tinnitus.  


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1970 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating action of a Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

In October 2007, the Veteran testified at a hearing conducted 
before the undersigned Acting Veterans Law Judge at the RO.  
A transcript of that hearing has been associated with the 
claims file.

In May 2008, the Board remanded the Veteran's appeal to the 
Appeals Management Center (AMC), in Washington, DC. for 
further evidentiary development.  

For the reasons set forth below, the issues of entitlement to 
service connection for bilateral hearing loss and tinnitus 
are once again addressed in the REMAND portion of the 
decision below and are being REMANDED to the RO via the AMC.  


FINDING OF FACT

The currently demonstrated depressive disorder is associated 
with the Veteran's active duty.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, a 
depressive disorder was incurred in service.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2009)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty 
to notify and to assist claimants but finds that, given the 
favorable action taken herein with regard to the issue of 
entitlement to service connection for a psychiatric disorder, 
no further discussion of the VCAA is required with respect to 
this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

According to service treatment records, at the February 1970 
enlistment, the Veteran's psychiatric evaluation was normal.  
Later, in August 1970, the Veteran underwent a psychiatric 
examination, where he reported feeling depressed since 
entering active service and feeling stressed about his 
parents and spouse.  He stated that he "could always kill 
himself if things didn't work out."  The examiner, however, 
noted that the Veteran did not appear to be depressed.  The 
Veteran was diagnosed with chronic moderately severe schizoid 
personality, which existed prior to his entry into service.  
It was recommended that he be discharged from service as a 
result of not meeting procurement medical fitness standards.

Post-service medical records demonstrate that the Veteran has 
been diagnosed with depression.  Additionally, in support of 
his claim, the Veteran submitted correspondence dated in 
March and December 2005, in which his private physician, Dr. 
T, related his current depression to his active service.  Dr. 
T noted that the Veteran was treated in service for 
depression and currently has periods of depressive anxiety 
that interferes with his ability to perform.

Also, the Veteran underwent a VA examination in July 2009.  
The Veteran told the VA examiner that he heard voices and 
telephones ringing at Fort Sill while he was in service.  He 
further told the VA examiner that he is not receiving 
treatment for his psychiatric disability, but reported that 
he suffers from depression, irritability, suicidal ideation, 
and hears voices and has hallucinations.  The Veteran was 
diagnosed with depressive disorder with hallucinations.  The 
VA examiner stated that it did not appear that the Veteran 
had a psychiatric disorder at the time he entered service and 
that "it [was] at least as likely as not that his depression 
was casually related to his period of active service."

The Social Security Administration (SSA) found the Veteran to 
be disabled as of November 10, 1993 due, in part, to his 
depression.  The SSA records primarily relate to the 
Veteran's back disability and/or are duplicate records in the 
VA claims file and will not be discussed for brevity 
purposes.  

At the October 2007 Travel Board hearing, the Veteran, in 
essence, testified that he had continuous symptoms of 
depression (including three failed marriages, social 
avoidance, and irritability) since service.  See October 2007 
hearing transcript at 6.  The Veteran's statements regarding 
the continuity of his depressive symptoms are competent.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) 
(a veteran is competent to report symptoms).  

Taking into account the normal service enlistment 
examination, the positive psychiatric findings during active 
duty, the Veteran's credible testimony regarding his 
continuous psychiatric symptoms since service, VA treatment 
records showing current diagnosis of a psychiatric 
disability, a VA medical opinion affirming a relationship of 
that diagnosed disorder to service, the Board concludes that 
the evidence of record supports the grant of service 
connection for a psychiatric disorder characterized as a 
depressive disorder.  Thus, in resolving all reasonable doubt 
in the Veteran's favor, the benefit on appeal is granted.  


ORDER

Service connection for a depressive disorder is granted.


REMAND

Regrettably, the Board finds, upon further review of the 
claims folder, that a second remand of the Veteran's claims 
for service connection for hearing loss and tinnitus is 
necessary.  The failure to comply with some of the Board's 
May 2008 remand directive in this matter constitutes a 
violation of the Veteran's due process rights.  Consequently, 
another remand of this appeal is required.  Stegall v. West, 
11 Vet. App. 268 (1998).  

In pertinent part of the May 2008 remand, the Board directed 
the agency of original jurisdiction (AOJ) to attempt to 
obtain private medical records pertaining to treatment for 
hearing loss and tinnitus from D.L. Trent, M.D. and the 
Warren Clinic, in McAlester, Oklahoma, dated from 2001 to the 
present.  In June 2008, the Veteran submitted signed consent 
forms but did not include the address information.  In August 
2009, the AMC informed the Veteran that the address of Dr. T 
was not provided and asked him to provide such information.  

The Board acknowledges that the Veteran did not respond to 
the AMC's request.  Importantly, however, the address of Dr. 
T is in the claims file, as indicated by the multiple written 
statements Dr. T submitted on behalf of the Veteran.  See 
statements from Dr. T dated in March 2005, September 2005, 
and December 2005.  Further, the RO did not attempt to 
obtain, or request that the Veteran provide, an address for 
Warren Clinic in McAlester, Oklahoma.  [The Warren Clinic is 
located at 1401 East Van Buren Avenue in McAlester, OK 
74501.]  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary 
authorization from the Veteran, obtain 
and associate with the claims file all 
private medical records pertaining to 
treatment for hearing loss and tinnitus 
from D.L. Trent, M.D., and the Warren 
Clinic, in McAlester, Oklahoma, dated 
from 2001 to the present.  All attempts 
to secure these records must be 
documented in the claims folder.

2.  Then, readjudicate the claims for 
service connection for bilateral hearing 
loss and tinnitus.  If any decision 
remains adverse to the Veteran, issue a 
supplemental statement of the case, allow 
appropriate time for response, and then 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  


______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


